Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1,3-13,15-18,21-24 are pending and under examination.
Claims 2, 14, 19-20 are cancelled.
Claims 21-24 are newly presented
Claims 1, 4, 9, 16 and 18 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 16-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment filed 6/03/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 10-15, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timm et al. US 2008/0308604 in view of Heinz. US 2006/0052793

Regarding claim 1, Timm discloses a surgical instrument (1) comprising: an end effector (100) comprising first and second jaws (anvil assembly 110; and cartridge assembly/ channel assembly 120,200), wherein the first jaw is movable relative to the second jaw (par 0137); and a shaft (20,22) extending proximally from the end effector (100), wherein the shaft comprises: Timm fails to explicitly disclose in the generic embodiment of figures 1-9 the coupling arrangement below, however teaches a coupling arrangement as seen in figures 42-46, which discloses a proximal coupler (2330; proximal closure tube segment) having proximal (2342) and distal ends (2334), wherein the proximal coupler includes a distal coupling feature (2350) adjacent the distal end (par 0185; fig.42),
(ii)    a tube (2320) having proximal (2324) and distal ends (2322), wherein the tube includes:
(A)    a proximal coupling feature (2326) adjacent the proximal end of the tube (2320), wherein the proximal coupling feature (2326) is configured to engage the distal coupling feature (2350) of the proximal coupler (2330) to securably lock the tube and the proximal coupler together (distal coupling feature 2350 and proximal coupling feature 2326 are securably locked together via pivot link 2360 attached to both as seen in figure 42 as par 0185-0187)
(B)    a distal coupling feature (tabs 2321 and 2323) adjacent the distal end (2322) of the tube (2320), and a distal coupler (2310; par 0186) having proximal (2312) and distal ends (2314), wherein the distal coupler (2310) includes a proximal coupling feature (tabs 2316 and 2318) adjacent the proximal end (2312) of the distal coupler (par 0186), wherein the proximal coupling feature of the distal coupler is configured to engage the distal coupling feature (tabs 2321 and 2323) of the tube to securably lock the distal coupler and the tube together (coupling features are securably locked together via links 2380 and 2390 as seen in figures 43-44; par 0189).
 
    PNG
    media_image1.png
    389
    545
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    264
    399
    media_image2.png
    Greyscale


	Timm discloses locking coupling parts together with pins that a rotate while connected but fails to explicitly teach that they are rotatably moved from an unlocked to a locked configuration.
	However Heinz teach a coupler portion 26 at the end of a tube 21 which uses a rotating pin lock that locks and unlocks with rotation of the shaft as seen in figure 13 and disclosed in par 0047.
 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupler of Timm with the function of being able to lock and unlock the coupling arrangement, in order to change the coupler or replace worn parts of the surgical instrument.

    PNG
    media_image3.png
    221
    730
    media_image3.png
    Greyscale

Regarding claim 3, Timm as modified by Heinz substantially teaches the instrument of claim 1, wherein the distal coupling feature of the proximal coupler or the proximal coupling feature of the tube includes a projection formed on an outer surface that is configured to lockingly engage a channel of the other of the distal coupling feature of the proximal coupler or the proximal coupling feature of the tube (pivot pins which are used to lock the coupling features together and are interpreted as extending from both the proximal and distal coupling features includes a projection such as 2364 or 2362 which fit into pivot holes of the coupling features; par 0187).
Regarding claim 6, Timm as modified by Heinz substantially teaches the instrument of claim 3, wherein the distal coupling feature of the proximal coupler or the proximal coupling feature of the tube includes a second projection formed on the outer surface that is configured to lockingly engage a second channel of the other of the distal coupling feature of the proximal coupler or the proximal coupling feature of the tube (pivot pins which are used to lock the coupling features together and are interpreted as extending from both the proximal and distal coupling features includes a projection such as 2364 or 2362 which fit into pivot holes of the coupling features; par 0187; further there are lower pivot pins on link 2370 that form a at least 2 more projections in the locking configuration of the proximal coupler and tube 2320).
Regarding claim 7, Timm as modified by Heinz substantially teaches the instrument of claim 6, wherein the distal coupling feature of the proximal coupler or the proximal coupling feature of the tube includes a third projection formed on the outer surface that is configured to lockingly engage a third channel of the other of the distal coupling feature of the proximal coupler or the proximal coupling feature of the tube, wherein the first, second and third projections are circumferentially spaced (pivot pins which are used to lock the coupling features together and are interpreted as extending from both the proximal and distal coupling features includes a projection such as 2364 or 2362 which fit into pivot holes of the coupling features; par 0187; further there are lower pivot pins on link 2370 that form a at least a third and fourth projections in the locking configuration of the proximal coupler and tube 2320 and are shown spaced by the distance of the tube in figure 43).
Regarding claim 8, Timm as modified by Heinz substantially teaches the instrument of claim 1, wherein the distal coupling feature of the tube or the proximal coupling feature of the distal coupler includes a projection formed on an inner surface that is configured to lockingly engage a channel of the other of the distal coupling feature of the tube or the proximal coupling feature of the distal coupler (pivot pins which are used to lock the coupling features together and are interpreted as extending from both the proximal and distal coupling features includes a projection such as 2364 or 2362 which fit into pivot holes of the coupling features; par 0187).
Regarding claim 10, Timm as modified by Heinz substantially teaches the instrument of claim 1, wherein the proximal coupler (2330), the tube (2320), and the distal coupler (2310) are tubular and have hollow interior cavities (figures 42-44; par 0184-0185).
Regarding claim 11, Timm as modified by Heinz substantially teaches the instrument of claim 1, wherein the proximal end (2312) of the distal coupler (2310) circumferentially overlies at least a portion of the distal coupling feature of the tube (pivot links 2380 and 2390 are considered as part of the coupling feature, of which a portion of the distal coupler overlies the link circumferentially to connect the tube 2320 to the distal coupler; figures 43-44).
Regarding claim 12, Timm as modified by Heinz substantially teaches the instrument of claim 1, wherein the proximal coupler is formed from a polymeric material, the tube is formed of a metallic material, and the distal coupler is formed from a polymeric or metallic material. Timm fails to explicitly teach the material the distal coupler is formed of, but teaches other parts of the surgical stapler may be fabricated of plastic or metal, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of Timm, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 00055 applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 13, Timm as modified by Heinz substantially teaches the instrument of claim 1, wherein the tube is formed from a rolled metallic sheet and welded to form a tubular shape, Timm fails to explicitly teach the material the tube is formed of, but teaches other parts of the surgical stapler may be fabricated of plastic or metal, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of Timm, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 00055 applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 14, Timm as modified by Heinz substantially teaches the instrument of claim 1, wherein an outer surface of the distal coupler is smooth and continuous (distal coupler 2310 is continuous; fig.44).
Regarding claim 15, Timm as modified by Heinz substantially teaches the instrument of claim 1, wherein the distal coupler further comprises first and second arms projecting from the distal end of the distal coupler (tab arms 2316 and 2318 project from distal coupler 2310), wherein the first arm includes a first aperture and the second arm includes a second aperture (both arms include an aperture, one shown as 2319 the other discloses but not shown in par 0189) , wherein the instrument includes at least one closure link (2390 or 2380), wherein the closure link includes a body (figs 43-44) and first and second pins (2394,2392) extending from the body (par 0189), wherein outer surfaces of the first and second pins define the length of the body of the closure link, wherein the first pin of the closure link is configured to be received within the first aperture of the distal coupler (figures 43-44; par 0188-0189).
Regarding claim 21, Timm discloses a surgical instrument (1) comprising:
(a) an end effector (100) comprising first and second jaws (anvil assembly/cartridge assembly 120,200), wherein the first jaw is movable relative to the second jaw (par 0137); and
(b) a shaft (20,22) extending proximally from the end effector (100), 
wherein the shaft comprises:
Timm fails to explicitly disclose in the generic embodiment of figures 1-9 the coupling arrangement below, however teaches a coupling arrangement as seen in figures 42-46, which discloses a proximal coupler (2330; proximal closure tube segment) having proximal (2342) and distal ends (2334), wherein the proximal coupler includes a distal coupling feature (2350) adjacent the distal end (par 0185; fig.42),
(ii)    a tube (2320) having proximal (2324) and distal ends (2322), wherein the tube includes:
(A)    a proximal coupling feature (2326) adjacent the proximal end of the tube (2320), wherein the proximal coupling feature (2326) is configured to engage the distal coupling feature (2350) of the proximal coupler (2330) to securably lock the tube and the proximal coupler together (distal coupling feature 2350 and proximal coupling feature 2326 are securably locked together via pivot link 2360 attached to both as seen in figure 42 as par 0185-0187)
(B)    a distal coupling feature (tabs 2321 and 2323) adjacent the distal end (2322) of the tube (2320), and a distal coupler (2310; par 0186) having proximal (2312) and distal ends (2314), wherein the distal coupler (2310) includes a proximal coupling feature (tabs 2316 and 2318) adjacent the proximal end (2312) of the distal coupler (par 0186), wherein the proximal coupling feature of the distal coupler is configured to engage the distal coupling feature (tabs 2321 and 2323) of the tube to securably lock the distal coupler and the tube together (coupling features are securably locked together via links 2380 and 2390 as seen in figures 43-44; par 0189).
 
    PNG
    media_image1.png
    389
    545
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    264
    399
    media_image2.png
    Greyscale


	Timm discloses locking coupling parts together with pins that a rotate while connected but fails to explicitly teach that they are rotatably moved from an unlocked to a locked configuration.
Timm fails to explicitly teach wherein the average diameter of the proximal coupler (2340) is greater than the average diameter of the tube (2320), wherein the average diameter of the distal coupler (2310) is greater than the average diameter of the tube. Timm fails to teach that the tube 2320 has a smaller average diameter compared to the proximal and distal couplers, Heinz teaches a shaft assembly 22 of a surgical instrument with a tube portion 24 a proximal portion 26 and a distal portion 32, where the tube portion 24 is smaller in diameter than that of 26 and 32 as seen in figure 2 and par 0025. Which teaches that it is known to have shaft segments of a surgical instrument with varying sizes, specifically a tube portion which is of smaller diameter connected to a proximal and distal portion that have a greater diameter.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of tube 2320 of Timm to have a smaller diameter as taught by Heinz, since Heinz states at par 0025-0026 that such modification would allow for varying sizes. Please note that in the instant application, paragraph 00063, applicant has not disclosed any criticality for the claimed limitations. 
Timm fails to explicitly teach the material the tube is formed of, but teaches other parts of the surgical stapler may be fabricated of plastic or metal, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of Timm, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 00055 applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 22, Timm as modified by Heinz substantially teaches the instrument of claim 21, wherein the proximal coupling feature is configured to rotatably engage the distal coupling feature of the proximal coupler to securably lock the tube and the proximal coupler together, and wherein the proximal coupling feature of the distal coupler is configured to rotatably engage the distal coupling feature of the tube to securably lock the distal coupler and the tube together.
Timm discloses locking coupling parts together with pins that a rotate while connected but fails to explicitly teach that they are rotatably moved from an unlocked to a locked configuration.
	However Heinz teach a coupler portion 26 at the end of a tube 21 which uses a rotating pin lock that locks and unlocks with rotation of the shaft as seen in figure 13 and disclosed in par 0047.
 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupler of Timm with the function of being able to lock and unlock the coupling arrangement, in order to change the coupler or replace worn parts of the surgical instrument.

Regarding claim 23, Timm as modified by Heinz substantially teaches the instrument of claim 21, wherein the proximal coupler is formed from a polymeric material, the tube is formed of a metallic material, and the distal coupler is formed from a polymeric or metallic material Timm fails to explicitly teach the material the distal coupler is formed of, but teaches other parts of the surgical stapler may be fabricated of plastic or metal, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of Timm, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 00055 applicant has not disclosed any criticality for the claimed limitations.


Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timm et al. US 2008/0308604 in view of Shelton, IV et al US 2019/0183592.
Regarding claim 16, Timm discloses a surgical instrument (1) comprising: an end effector (100) comprising first and second jaws (anvil assembly 110; and cartridge assembly/ channel assembly 120,200), wherein the first jaw is movable relative to the second jaw (par 0137); a shaft (20,22) extending proximally from the end effector (100), wherein the shaft comprises an aperture at a distal end (opening or aperture where the shaft is attached); Timm fails to explicitly disclose in the generic embodiment of figures 1-9 the coupling arrangement below, however teaches a coupling arrangement as seen in figures 42-46, which discloses at least one closure link (2390, 2380) configured to rotatably couple the distal coupler (distal coupler 2310; that is attached to articulation link 2390 and 2380) and the end effector (100), wherein the closure link comprises:
(i)    a body having proximal and distal most ends (flat portion of 2380 and 2390 the back side which can be seen in figure 43),
(ii)    a first pin extending from the body and disposed at the proximal most end of the body, wherein the first pin of the closure link is configured to be received within the aperture of the shaft, and
(iii)    a second pin extending from the body and disposed at the distal most end of the body (both closure links have 2 pins extending from the flat body portion, which is disclosed in par 0189; in figure 44 pins 2394 and 2392 are shown that extend from link 2390).
	Timm fails to explicitly teach the shaft comprises a recessed portion, and a body having proximal and distal most tips, wherein a portion of the body is configured to be received within the recessed portion of the shaft, and where both the first and second pin extending from the body terminate at distal and proximal tips. 
	However Shelton teaches a coupler 2412 including a body that has 2 pins 2430 extending from the body to be received by a recessed portion of the shaft figure 6 below; and par 0401.
	Therefore it would have been obvious to one having ordinary skill in the art to modify the coupler as taught by Timm by relocating the pins to the outer terminating ends and in a recessed portion so the coupler lays flat in the instrument as a simple substitution between coupling arrangements.  

    PNG
    media_image4.png
    386
    701
    media_image4.png
    Greyscale

Regarding claim 17, Timm in view of Shelton substantially teaches the instrument of claim 16, wherein outer surfaces of the first and second pins define the length of the body between the proximal and distal most ends of the closure link (figures 43-44; par 0188-0189; 2 pins are shown to extend at each end of the closure link, best shown in figure 43).
Regarding claim 18, Timm in view of Shelton substantially teaches the instrument of claim 16, wherein the shaft comprises a proximal coupler (2330) having proximal and distal ends (2342;2334), a tube (2320) having proximal and distal ends (2324;2322), wherein the distal end of the proximal coupler is selectively coupled with the proximal end of the tube, and a distal coupler (2310) having proximal and distal ends, wherein the distal end of the tube is selectively coupled with the proximal end of the distal coupler (distal coupling feature 2350 and proximal coupling feature 2326 are securably locked together via pivot link 2360 attached to both as seen in figure 42 as par 0185-0187), wherein the distal coupler (2310) comprises at least one arm projecting (tab arms 2316,2318) from the distal end of the distal coupler (fig.44), wherein the arm includes an aperture (2319; par 0189).
Allowable Subject Matter
Claims 4-5, 9 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 4, 9, and 24 the prior art of record teaches a coupling arrangement of a shaft connector in a surgical stapling instrument which includes projections to couple the distal coupler, proximal coupler and tube together, however fails to disclose or render obvious a ramp that is configured move the projection from an unlocked configuration to a locked configuration, wherein the ramp is configured to prevent the projection moving back to the unlocked configuration, since the projections as taught by Timm are easy to assemble but do not come apart and the action of having them come apart to be locked and unlocked along the structure of a ramp would destroy the coupling arrangement, claim 5 is dependent from claim 4. 
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-13,15-18,21-24  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731